DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment
This Office action is responsive to amendment filed on 05/18/2022.
Allowable Subject Matter
Claims 1, 3-9 and 13-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, taken alone or in combination, fail to teach or fairly suggest a method of controlling an intelligent refrigerator, comprising: wherein the registration information is obtained through at least one of a photographed image of the food, data input through a bar code, or data obtained through an external system that manages distribution information of the food, wherein the intelligent refrigerator comprises a plurality of storage boxes for separately storing the food and an indicator installed between the plurality of storage boxes so as to guide a receiving position of the storage box, wherein the visually indicating of the alarm comprises controlling to turn on the indicator based on the remaining days, and wherein the indicator is controlled to turn on when the storage box is deviated from the receiving position, and turn off when the storage box is positioned at the receiving position; receiving a user's authentication information and performing user authentication of comparing the user's authentication information with user's authentication information registered in advance to correspond to each of the storage boxes; and releasing lock of a door of the intelligent refrigerator and the storage box corresponding to the authenticated user according to the user authentication and in combination with other features as recited in claim 1. Similar limitations as recited in claim 14 and further limitations of the dependent claims 3-9, 13 and 15-22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
References: Park et al. (US 2016/0209109); Kim et al. (US 2019/0170434); Gmeinder et al. (US 2019/0128596); Hottenroth et al. (US 2018/0363966); Kalva et al. (US 9,696,084); Khizar et al. (US 2016/0281959); Burke et al. (US 2016/0273750) and Kim et al. (US 2015/0260447) are cited because they are related to system and method of refrigerator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN K VO/Primary Examiner, Art Unit 2887